                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

________________________________________________
                                                )
MARIA del ROSARIO, on behalf of and as Guardian )
and Parent of GWENDOLYN BURKE,                  )
                              Plaintiff,        )
                                                )
      v.                                        )                            CIVIL ACTION
                                                )                            No. 19-40107-TSH
                                                )
NASHOBA REGIONAL SCHOOL DISTRICT, and           )
BUREAU OF SPECIAL EDUCATION APPEALS,            )
                              Defendants.       )
________________________________________________)




  MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION FOR PRELIMINARY
                        INJUNCTION
                       December 5, 2019
HILLMAN, D.J.


                                           Background

       Maria del Rosario, on behalf of and as Guardian and Parent of Gwendolyn Burke

(“Plaintiff”) has filed a Complaint against Nashoba Regional School District (“Nashoba”) and

the Bureau of Special Education Appeals (“BSEA”): (1) appealing the BSEA’s decision as

against the weight of the evidence; (2) appealing the hearing officers BSEA decision on the

grounds that it was invalidated by procedural, statutory, constitutionals; (3) seeking

reimbursement of attorney’s fees and costs from Nashoba; (4) asserting a claim for damages

against Nashoba for discrimination in violation of Section 504 of the Rehabilitation Act of 1973,

29 U.S.C, § 794; (5) asserting a claim for damages under the federal civil rights act, 42 U.S.C §

1983 against Nashoba for violation of Gwendolyn Burke’s due process rights; and (VI) seeking
equitable relief in the form of an injunction enforcing the outstanding portion of the BSEA

decision by ordering Nashoba to arrange for an immediate, independent vocational and daily

living evaluation of Gwendolyn Burke at the “LABBB Collaborative.”

       This Memorandum and Order addresses Plaintiff’s Motion For A Preliminary Injunction

Enforcing An Order Of The Bureau Special Education Appeals Against Defendant Nashoba

Regional School District (Docket No. 4).

                                        Standard of Review

       It is well-settled law that “[a] plaintiff seeking a preliminary injunction must establish

that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest.” Voice Of The Arab World, Inc. v. MDTV Medical News Now, Inc., 645

F.3d 26, 32 (1st Cir. 2011). While all four factors must be weighed, the moving party’s

likelihood of success on the merits is “the touchstone of the preliminary injunction inquiry.”

Philip Morris, Inc. v. Harshbarger, 159 F.3d 670, 674 (1st Cir. 1998). “[I]f the moving party

cannot demonstrate that he is likely to succeed in his quest, the remaining factors become

matters of idle curiosity.” Maine Educ. Ass’n, 695 F.3d at 152 (quoting New Comm Wireless

Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002)) (emphasis added).

       The moving party bears the burden of proof for each of these four factors. Nieves-

Marquez v. Puerto Rico, 353 F.3d 108, 120 (1st Cir. 2003). Where all parties agree as to the

basic facts of a dispute, a court “is free to accept as true well-pleaded allegations in the complaint

and uncontroverted affidavits filed in support of the motion for a preliminary injunction.” Avaya

v. Ali, Civ.Act. No. 12-10660-DJC, 2012 WL 2888474 (D.Mass. Jul. 13, 2012) (citing Rohm &


                                                   2
Haas Elec. Materials, LLC v. Elec. Circuits Supplies, Inc., 759 F.Supp.2d 110, 114 n. 2 (D.Mass.

2010)) (internal quotations omitted). However, where there is significant dispute as to the

underlying facts, “the propriety of injunctive relief hinges on determinations of credibility.” Id.

(internal quotations omitted). In support of their relative positions, the parties relied on their

written submissions and examination/cross-examination of the lone witness, Mr. Kelly,

affidavits, exhibits and proffer of counsel.

 The Legal Landscape: Nashoba’s duty to provide Gwendolyn with transition level skills,
             training, and vocational opportunities suited to her potential.

       Plaintiff is the court-appointed guardian of Gwendolyn Maria Burke. Nashoba is a duly

chartered regional school district with a principal location in Bolton, Massachusetts. The

“BSEA” is part of the Massachusetts Division of Administrative Law Appeals.

       Gwendolyn is a highly functioning twenty-two-year-old on the autism spectrum with a

documented diagnosis of learning disability. Gwendolyn is disabled as defined by one of more

of the subsections of the Individuals with Disability in Education Act (“IDEA”), 20 U.S.C.

§1400 et seq., in accordance with federal and state law. As a result of her disabilities and because

she and Plaintiff were residents of the school district encompassed and serviced by Nashoba, for

almost two decades, Gwendolyn received special education services from Nashoba pursuant to

federal and state statutes and regulations.

       Under applicable federal and state statutes and regulations in effect, the school district

where a child with a disability resides has financial and programmatic responsibility for

providing that student’s special education until the child reaches the age of twenty-two.

Moreover, school districts are required to provide that student with a Free Appropriate Public

Education (“FAPE”) in the Least Restrictive Environment (“LRE”) with meaningful parent

                                                  3
involvement in designing the student’s individualized education program (“IEP”)1, including

placement options and other important procedural safeguards. Additionally, federal regulations

require Nashoba to provide older disabled students such as Gwendolyn with a coordinated set of

services designed to be within a results-oriented process, that is focused on improving the

academic and functional achievement of the child with a disability to facilitate the child’s

movement from school to post-school activities, including postsecondary education, vocational

education, integrated employment (including supported employment), continuing and adult

education, adult services, independent living, or community participation. These mandated

transition services must be based on the individual child’s needs, taking into account the child’s

strengths, preferences, and interests; and includes:

        (i)      Instruction;

        (ii)     Related services;

        (iii)    Community experiences;

        (iv)     The development of employment and other post-school adult living
                 objectives; and

        (v)      If appropriate, acquisition of daily living skills and provision of a
                 functional vocational evaluation.

        Massachusetts regulation also require Nashoba to provide programs for older students to

ensure that options are available for them, particularly those eligible students of ages eighteen



        1
           The term FAPE means a that the handicapped child shall receive educational instruction specifically
designed to meet his or her unique needs, “supported by such services as are necessary to permit the child ‘to
benefit’ from the instruction.” Board of Educ. Of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 188-
89, 102 S.Ct. 3034 (1982). The term “individualized education program” or “IEP” means a written statement for
each child with a disability that is developed, reviewed, and revised in accordance with IDEA.



                                                        4
through twenty-one years. Such options include continuing education; developing skills to access

community services; developing independent living skills; developing skills for self-management

of medical needs; and developing skills necessary for seeking, obtaining, and maintaining jobs;

developing skills to access community services; developing independent living skills; developing

skills for self-management of medical needs; and developing skills necessary for seeking,

obtaining, and maintaining jobs.

         Under applicable federal and state law, a Massachusetts school district that is unable to

provide a reasonably adequate FAPE in the LRE, including mandated transition services, is

required to offer the student with a free out of district placement at another school that will

provide them with such reasonably appropriate services.

                                               Background Facts2

                       Gwendolyn’s Placement in Nashoba’s Transition Program

         From May of 2016, when she received a Certificate of Completion until she turned

twenty-two in July of this year, Gwendolyn received special education services from Nashoba in

its transitions program at the Nashoba Regional High School (“NRHS”) in Bolton,

Massachusetts. Nashoba’s transition classroom is the place where its in-district special education

students are placed after they turn eighteen until they reach the age of twenty-two. There were

no other non-special education students (typical peers) in the transitions classroom during

Gwendolyn’s placement.

         Gwendolyn has demonstrated ability in and enthusiasm for baking and cooking and has a

career objective of employment as a chef in a commercial bakery or restaurant. While she was a


         2
           Additional facts will be included later in this Order in my discussion of various procedural issues and
analysis of the merits.

                                                          5
student in its transitions program, Nashoba provided Gwendolyn with routine opportunities for

developing her culinary skills and her vocational goals. More specifically, Nashoba provided

Gwendolyn with special education services for developing her skills in cooking and baking in a

home-style kitchen, with an ordinary stove and limited baking equipment, that is, a non-

commercial setting. During the entire time Gwendolyn was in its transitions program, Nashoba

failed to find employment for Gwendolyn, or any other post eligible transition special education

students in commercial bakeries or restaurants performing baking or cooking. Instead, Nashoba

placed Gwendolyn at a local business’s cafeteria where she performed routine food preparation.

In such settings, Gwendolyn was assigned menial tasks that she and Plaintiff felt were below her

abilities and did not develop her transition level skills to her potential.

        Since before 2016 and though the spring of 2018, Plaintiff met with the faculty and staff

of Nashoba on an almost monthly basis to learn about Gwendolyn’s progress, and she frequently

expressed her strongly felt concern that Gwendolyn was not receiving adequate vocational

training and off-site job opportunities in her chosen field of baking and cooking.

        Alternative out of district placement to which Gwendolyn was entitled in order to
                                   provide her a FAPE in the LRE

        During the relevant time period, the Minuteman Regional Vocational Technical School

District (“Minuteman”) offered a vocational education to high school students in its educational

facility located in Lexington, Massachusetts, a half an hour’s drive from Gwendolyn’s home.

Minuteman offered culinary arts vocational training in its classroom shops with commercial

baking equipment and restaurant grade facilities. Gwendolyn could not be directly enrolled at

Minuteman.



                                                   6
       The “LABBB Collaborative” is a collaborative of Massachusetts municipal school

districts, including Lexington, Arlington, Burlington, Bedford, and Belmont that was created to

serve students with special education needs from the aforementioned base districts and

approximately seventy sending districts. It services a wide range of students with disabilities

from the age of three up to the age of twenty-two. The LABBB Collaborative also accepted out

of district students at Minuteman who were entitled to take advantage of both that collaborative

and that school district’s vocational and academic programming when the referring school

district paid a tuition for that student. Students in the LABBB Collaborative programming at

Minuteman are offered vocational training and access to the same shop classroom facilities

offered to Minuteman’s directly enrolled students. The LABBB Collaborative programming at

Minuteman offered vocational internships and off-site job training in commercial bakeries and

restaurants performing actual cooking and baking. Upon completion of its enrolled students’

programming at Minuteman, LABBB Collaborative students were provided with job placement

services and opportunities in the culinary arts in commercial bakeries and restaurants,

performing actual cooking and baking. The LABBB Collaborative also provided academic

services to enrolled special education students, including, where appropriate, preparation for

taking the Commonwealth’s MCAS tests so that said students could earn a high school diploma.

       Nashoba could have referred and placed Gwendolyn in the LABBB Collaborative

programming at Minuteman, but refused to do so. From November of 2016 through September

of 2018, Nashoba refused to even grant permission to Plaintiff and Gwendolyn to tour the

LABBB Collaborative programing at Minuteman due to alleged restrictions contained in federal

and state statutes and regulations. Starting in May of 2017, Plaintiff requested to refer


                                                 7
Gwendolyn for placement at another school where she could receive a FAPE which was

reasonably suitable for her potential in the LRE, including the LABBB Collaborative

programming at Minuteman. Nashoba failed to respond to such requests.

                                         Gwendolyn's BSEA Appeal3

        Pursuant to Massachusetts law, disputes between school districts and students and/or their

parents regarding FAPE’s in the LRE, including placement determinations, are submitted for

resolution to the BSEA. On June 22, 2018, Gwendolyn and Plaintiff filed an appeal with the

BSEA because Nashoba had refused to refer Gwendolyn for a publicly funded placement at the

LABBB Collaborative programming at Minuteman (“BSEA Appeal”). The specific relief

requested in the BSEA Appeal was placement in the LABBB Collaborative programming at

Minuteman, transportation to that programming (as she was currently receiving to NRHS), and

an award of compensatory services time after she reached the age of twenty-two. The appeal was

assigned to BSEA Hearing Officer Sara A. Berman (“Berman” or “hearing officer”).

        The BSEA Hearing Rule II(A)(1) required that hearings in a BSEA appeal should be

commenced within thirty-five days of the filing. However, Berman granted Nashoba’s request –

over objection --- to begin the hearings on September 13, 2018. On the first day of hearings, the

LABBB Collaborative Executive Director, Patrick Barbieri (“Barbieri”), testified as to the

opportunities afforded to suitable special education students who were referred, and then placed

in its programming at Minuteman. Barbieri further testified that referring school districts paid

his collaborative $ 61,000 a year for this out of district placement. By the morning of the second



        3
           While Gwendolyn’s mother has brought this action individually and, on her behalf,, both of her parents
pursued the appeal before the BSEA. Because there is no substantive difference, I may at times use the term
“Plaintiff” when referring to both of Gwendolyn’s parents.

                                                         8
day of hearings, September 14, 2018, it had become reasonably clear that Gwendolyn was

entitled to at least some of the relief that Plaintiff had requested. Late that morning, Joan

DeAngelis, the Nashoba administrator in charge of its special education programming

(“DeAngelis”) and Nashoba’s attorney agreed to settle Gwendolyn's BSEA Appeal by referring

her for placement at the LABBB Collaborative programming at Minuteman. Plaintiff believed

from the context of these settlement discussions, that the referral was for a fully funded

placement of Gwendolyn in the LABBB Collaborative programming at Minuteman and covered

all aspects of the relief requested by Plaintiff in the BSEA Appeal, other than her claim for

compensatory services time. Consequently, Plaintiff agreed to suspend and continue the hearings

so that she could be placed in the LABBB Collaborative programming at Minuteman, leaving the

issue of her entitlement to compensatory services time from Nashoba for a later hearing date.

         After the hearings in Gwendolyn's BSEA Appeal were suspended on September 14,

2018, Plaintiff learned from a listed witness (Connie Benjamin) who was a former employee of

Nashoba and was present and ready to testify that day, that prior to Nashoba’s agreement to

settle most of Gwendolyn’s outstanding issues, she had informed Nashoba’s attorney that she

would be testifying to a number of occurrences which may have violated Gwendolyn’s rights

which she observed while she was working at Nashoba.4 As a result of the settlement reached on

September 14, 2018, Plaintiff had released Connie Benjamin from testifying.



         4
           These alleged violations included, but were not limited to, exposing Gwendolyn to the terrifyingly violent
and disturbingly obscene behaviors of two other students in the transitions classroom, one of which regularly
engaged in furious outbursts that caused students in the transition classroom to be cleared, and one of which
constantly exposed himself and touched himself obscenely, often in full sight of the home-style kitchen where
Gwendolyn was expected to perform on-site cooking and baking activities in the NRHS transitions classroom. These
fellow students who exhibited violent and obscene behaviors had been removed from the transitions classroom
shortly prior to the commencement of the BSEA Appeal for a change of placement.


                                                         9
         During the six weeks following the agreement to settle, Plaintiff and Gwendolyn toured

the LABBB Collaborative programming at Minuteman and leaned in greater detail about that

programming’s classroom shops and MCAS preparation offerings. Moreover, Gwendolyn was

processed and approved by Nashoba for placement at the LABBB Collaborative programming at

Minuteman. She continued to receive instruction from Nashoba during this time. By October 25,

2018, the LABBB Collaborative had processed Nashoba’s referral for placement in its

programming at Minuteman and was awaiting an acceptance letter from Nashoba to effectuate

this agreed to placement. During this period, Plaintiff’s attorney (Gwendolyn’s father) made

frequent requests of Nashoba’s attorney to get Nashoba to act upon the acceptance letter and

effectuate the settlement agreement.

.        On November 1, 2018, Nashoba’s attorney sent Plaintiff’s attorney a proposed written

“settlement agreement.” Nashoba requested that Plaintiff and her attorney sign the written

agreement before Nashoba would sign the acceptance letter and place Gwendolyn in the LABBB

Collaborative programming. Under the terms of the written settlement agreement submitted by

Nashoba, it would fund Gwendolyn’s placement in the LABBB Collaborative programming at

Minuteman, but Plaintiff would be required to supply Gwendolyn’s transportation to this

programming, waive her rights for compensatory services time after she reached the age of

twenty-two, foreclose her rights in any future federal civil rights suit, and agree to the

settlement’s strict confidentiality.5


         5
           Plaintiff’s oft-repeated incredulity that she would be asked to sign a settlement agreement before Nashoba
would place Gwendolyn at Minuteman, and that such agreement would include provisions other than what she
understood the terms of settlement to be is at best puzzling particularly in light of the fact she was being represented
by an experienced attorney (regardless of whether that attorney was familiar with BSEA appeals). Plaintiff’s further
contention that she believes Nashoba agreed to place Gwendolyn at Minuteman with no quid pro quo, that is, while
she retained the right to pursue all of her other claims/remedies is disingenuous.

                                                          10
       It was Plaintiff’s belief on September 14, 2018 that hearings in the BSEA Appeal were

continued so that the issue of compensatory time could be considered and decided later. Plaintiff

asserts that she did not expect a request to waive compensatory time as condition of

Gwendolyn’s placement. On or about November 6, 2018, Plaintiff’s attorney filed an emergency

motion with hearing officer Berman requesting an immediate telephone conference to address

the conditions Nashoba was seeking as part of the settlement agreement. Berman held a

telephone conference on November 7, 2018 with the parties’ legal counsel. Berman told the

Plaintiff that she could not require Nashoba to comply with commitments allegedly made in an

unwritten settlement agreement, She, therefore, scheduled further hearings, which took place

between November 28, 2018 and lasted through March 27, 2019.

       Minuteman had given notice to the LABBB Collaborative at the beginning of the 2018-

2019 school year that it would not renew that collaborative’s contract for programming in the

following school year. Thus, when the hearings reconvened, for all intents and purposes, placing

Gwendolyn in the LABBB Collaborative programming at Minuteman would no longer be an

option. Therefore, at the continued hearings, Nashoba focused on providing Gwendolyn with

transition level skills in the transition classroom at NRHS during the 2018-2019 school year. At

this point, Nashoba had somewhat modified the services it was providing to Gwendolyn in its

transition program and had partially upgraded its faculty and staff to provide these special

education services. Nashoba also emphasized Gwendolyn’s so called “soft skills”

deficits, that is, her frustration with Nashoba faculty and staff. Nashoba maintained that its

faculty and staff needed to work with Gwendolyn on soft skills and that these seemingly took

precedence over other transition levels skills mandated by federal and state statutes and


                                                 11
regulations. Plaintiff and other Nashoba current and former employees testified at the continued

hearings that Gwendolyn’s social skills deficits were caused by her frustration with the menial,

non-culinary tasks she was forced to perform each school day for over three years, her lack of

confidence in Nashoba’s programming that she believed was not preparing her for employment

in her chosen field, and her prior exposure to terrifyingly violent and disturbingly obscene

behaviors by other Nashoba students.

            The Hearing Officer’s refusal to order an evaluation of Gwendolyn at the
                     LABBB Collaborative programming at Minuteman.

       Nashoba failed to conduct a school-based evaluation of Gwendolyn’s vocational and

independent living skills during the entire time she was enrolled in its transitions program.

The only written report Nashoba offered into the record of the BSEA Appeal

was not a formal evaluation but an observation conducted in February of 2017 by an

independent contractor. IDEA and its implementing federal and state regulations required

Nashoba to conduct formal, school-based evaluations of Gwendolyn’s functional vocational and

independent living skills at least annually.

        BSEA Hearing Rule X(A)(12) invested Berman with the authority to “[o]rder additional

evaluations [of Gwendolyn] at public expense.” Plaintiff filed a motion in the BSEA Appeal in

which she requested that a temporary evaluation be conducted in the LABBB Collaborative

Programming at Minuteman. In support, she asserted that the only fair and effective method for

assessing Nashoba’s conclusion regarding Gwendolyn’s social skills deficits was to evaluate

how she performed in the LABBB Collaborative programming at Minuteman. In addition to

filing the motion for a temporary evaluation, Plaintiff’s attorney requested an administrative

subpoena be served upon the High School Program Director of the LABBB Collaborative to

                                                12
testify at the next hearing date. Specifically, they sought testimony regarding their credentials

and experience in performing such evaluations, whether the collaborative routinely performed

such evaluations, the cost for conducting such an evaluation, and the procedures for ordering

such a referral.

        At the reconvened hearing on January 23, 2019, Plaintiff’s attorney suggested that the

evaluation could be completed in no more than forty-five days. Berman denied Plaintiff’s request

for the LABBB Collaborative to conduct an evaluation of Gwendolyn and refused to take

testimony from the LABBB Collaborative High School Program Director, giving as a reason, in

part, that she did not intend to suspend the hearings for the evaluation to be conducted. Plaintiff

was unable to directly engage and pay the LABBB Collaborative to conduct a temporary

evaluation of Gwendolyn because it was a collaborative of other municipal public-school district

and could only conduct temporary evaluations upon a request of the school district or an order

from a BSEA hearing officer.

        The hearings in Gwendolyn's BSEA Appeal were originally scheduled to be completed

on January 23, 2019. Connie Benjamin was unavailable to testify that day and only a rebuttal

witness for Nashoba was scheduled to testify that afternoon. Around noon, Berman notified the

parties that her son had been hospitalized on an emergency basis and she terminated the

proceedings for the rest of that day. The hearings did not resume until March 25, 2019, although

Plaintiff’s attorney made repeated requests that they recommence earlier. Berman also denied

Plaintiff’s repeated applications to renew her motion for a temporary evaluation of Gwendolyn

during the two months prior to the hearings resuming.

           The Continuation of Gwendolyn’s BSEA Appeal and The BSEA Decision.


                                                 13
        On March 25, 2019, Connie Benjamin testified on behalf of the Plaintiff. Berman issued

her decision on May 17, 2019 (the “BSEA Decision”). She concluded that the “Parents did not

meet their burden of demonstrating that the IEPs and placement provided by Nashoba were

inappropriate.” She also determined that she could “not conclude that Nashoba and LABBB

committed procedural violations warranting an award of compensatory services.” At the same

time, she did find that Gwendolyn was entitled to a transitional evaluation and ordered

“therefore, that Nashoba, in collaboration with Parents, shall arrange for a comprehensive

transitional evaluation of Student, which shall include a thorough assessment of Student’s

current vocational skills, needs, and interests, particularly in her preferred field of cooking and

baking.” She further ordered that the evaluation commence immediately upon the parties’ receipt

of her decision. Plaintiff and her attorney received the BSEA Decision on May 20, 2019.

                                                   Discussion

        Gwendolyn is an individual with a disability6 who was eligible for special education and

related services pursuant to IDEA and the Massachusetts special education statute, Mass.Gen.L,,

ch. 71B (“Chapter 766”) and, therefore, was entitled to a FAPE in a program capable of

providing her meaningful educational benefits in the LRE7. While parents and adult students,

such as Gwendolyn, are entitled to participate in the IEP process, they cannot dictate the terms of

the IEP and schools have professional discretion and flexibility in how they fulfill their




        6
            She has been diagnosed with Autism Spectrum Disorder and Attention Deficit Hyper-Activity Disorder
(ADHD).
         7
           Under federal law, at a minimum, the child is entitled to “instruction and support services sufficient to
permit [her] to benefit educationally from that instruction.” Nickerson-Roti v. Lexington Pub. Schools, 893
F.Supp.2d 276, 285 (D.Mass. 2012)(citation to quoted cases and internal quotation marks omitted). Under
Massachusetts law, the child is entitled an education “that assures the maximum possible development.” Id. (citation
to quoted case and internal quotation marks omitted).

                                                        14
obligation to provide the student with a FAPE within the least restrictive environment (“LRE”).

The IEP may be challenged by a student or parent by seeking a hearing before the BSEA. Any

party aggrieved by the BSEA’s decision may seek judicial review of such decision, including an

order of compliance for a decision that is not being implemented. See Michelle K. v. Pentucket

Reg'l Sch. Dist., 79 F.Supp.3d 361, 369 (D. Mass. 2015)( BSEA has jurisdiction to resolve

disputes under IDEA and Section 504; BSEA’s decision may be appealed to state or federal

court.)

                                  Exhaustion of Administrative Remedies

          Before addressing the merits of the Plaintiff’s motion, I will address the issue of whether

she has exhausted her administrative remedies such that her request for injunctive relief is

properly before this Court. This proceeding is in a unique position in that Plaintiff is not seeking

to overturn the BSEA’s decision that Gwendolyn receive a transitional evaluation, but rather is

trying to enforce that order. In the Court’s view, the most sensible approach would be to remand

this matter to the BSEA hearing officer for ruling. However, the Plaintiff contends that the

BSEA haring officer has effectively abandoned the case and therefore, it is incumbent on this

Court to enforce the decision. In order to put the Plaintiff’s position into perspective, I will

briefly summarize the proceedings before the BSEA.

          On May 17, 2019, the BSEA hearing officer issued a decision in which she ordered that

Gwendolyn receive a transitional evaluation by an out of district entity arranged by collaboration

between the parties. Within a week8, the parents filed an emergency motion requesting that the



          8
           The motion itself is dated August 14, 2019, However, it is clear from the substance of the motion that it
was filed prior to May 24, 2019. Moreover, in a subsequent submission, Gwendolyn’s parents state that the motion
was filed with the BSEA, via fax, on May 22, 2019.

                                                         15
BSEA hearing officer order Nashoba to comply with the decision by referring Gwendolyn to the

LABBB Collaborative for the transitional evaluation.9 On May 30, 2019, the BSEA hearing

officer denied the request after finding that, in timely compliance with her order, Nashoba had

undertaken to reach out to different providers who might be capable of completing the

transitional evaluation. On May 30, 2019, the same day that the BSEA hearing officer issued her

decision denying the motion, the parents filed a renewed emergency motion in which they again

requested that Gwendolyn be immediately referred to the LABBB Collaborative for a transitional

evaluation10. In support, they stated that they “only have confidence in the LABBB Collaborative

to conduct the comprehensive vocational evaluation.” In a May 31, 2019 letter to the BSEA

hearing officer, the parents stated that if the evaluation were not completed by June 12, 2019, it

would become “moot,” because the LABBB Collaborative’s affiliation with Minuteman will

have ended.

         On June 25, 2019, Gwendolyn’s parents filed a “re-renewed” request for an emergency

motion against requesting that Gwendolyn be immediately referred to the LABBB Collaborative.

Nashoba’s counsel responded by informing the hearing officer that it had selected two entities to

conduct a transitional and vocational assessment of Gwendolyn: Seven Hills and Easter Seals.

She further indicated that Nashoba and Gwendolyn’s parents could not mutually agree as which

entities should conduct the transitional evaluation and therefore, a further hearing was necessary.


         9
            It bears repeating that is apparent from the submissions to the BSEA that the parents have at all times
taken the position that the only appropriate placement for Gwendolyn for educational services and the transitional
evaluation is the LABBB Collaborative. This remained true even after the LABBB Collaborative ended its
affiliation with Minuteman Vocational Technical High School and it was unclear what services LABBB
Collaborative could provide as an alternative. Counsel for the Plaintiff (Gwendolyn’s father) tried to walk back this
position at the hearing, but the written record makes clear that his contention that he and the Plaintiff always has
been willing to discuss alternative appropriate placements suggested by Nashoba rings hollow.
          10
             From the parents’ later submissions, it appears that they inexplicably filed the renewed motion before
receiving the BSEA hearing officer’s denial of the initial motion.

                                                         16
In a follow up communication, Gwendolyn’s counsel acknowledged to the BSEA hearing officer

that Easter Seals and Seven Hills are reputable agencies. However, he was unfamiliar with how

they would conduct the required vocational assessment and that is the reason that he had his wife

were requesting that the assessment be done at the LABBB Collaborative. Counsel indicated that

if the hearing officer did not immediately order that the evaluation be done at the LABBB

Collaborative, that entity “will no longer even be the most meaningful option.” The BSEA

hearing officer did not rule on the renewed emergency motion or the “re-renewed” emergency

motion.

       Plaintiff argues that the BSEA hearing officer has abandoned or “abdicated” her role in

the case and therefore, she has fully exhausted her administrative remedies. However, a careful

reading of all the submissions indicates that Gwendolyn’s parents made clear to the hearing

officer that if she did not order the evaluation take place at the LABBB Collaborative by the

middle of June, then it would no longer be an option. Put another way, the parents essentially

informed the hearing officer that their request that Gwendolyn’s evaluation be conducted by the

LABBB Collaborative was moot. It is only before this Court that Plaintiff has revived the

LABBB Collaborative as a viable option utilizing the LABBB Collaborative’s recent affiliation

with Corporate Chefs. On this record, I do not find that the hearing officer “abdicated” her

responsibility. Instead, the parents in effect informed her that there was no longer anything to

decide. The Plaintiff now takes the position that given Gwendolyn’s age the BSEA no longer has

jurisdiction to address this matter and therefore, it is rightfully before this Court. Given that

Nashoba has not argued to the contrary, I will assume that it agrees that remand to the BSEA

hearing officer would be futile and/or is no longer an option.


                                                  17
              Determining which Entity should conduct the Transitional Evaluation

       When reviewing an agency decision under the IDEA, this Court “shall receive the records

of the administrative proceedings, shall hear additional evidence at the request of a party, and

basing its decision on the preponderance of the evidence, shall grant such relief as the court

determines is appropriate.” Nickerson-Reti, 893 F.Supp.2d at 285 (quoting 20 U.S.C. §

1415(i)(2)(C). The court must give “due weight” to the agency’s decision and the burden is on

the complaining party to show the agency’s decision was wrong. Id. Therefore, I will briefly

summarize the BSEA hearing officer’s relevant findings of fact, her decision, and the parties’

positions as to whether and/or how that decision should be implemented.

       After Gwendolyn received a certificate of completion upon finishing the twelfth grade at

Nashoba, she required additional services, i.e., transition services, until she reached the age of

twenty-two. The IDEA defines “transition services” as follows:

       The term “transition services” means a coordinated set of activities for a child
       with a disability that—

       (A) is designed to be within a results-oriented process, that is focused on
       improving the academic and functional achievement of the child with a disability
       to facilitate the child's movement from school to post-school activities, including
       post-secondary education, vocational education, integrated employment
       (including supported employment), continuing and adult education, adult services,
       independent living, or community participation;

       (B) is based on the individual child's needs, taking into account the child's
       strengths, preferences, and interests; and

       (C) includes instruction, related services, community experiences, the
       development of employment and other post-school adult living objectives, and,
       when appropriate, acquisition of daily living skills and functional vocational
       evaluation.




                                                 18
20 U.S.C. § 1401 (34). Gwendolyn’s parents were satisfied with the education that she received

until approximately May 2017 when she was placed in the Nashoba transitions program.

Gwendolyn’s parents ultimately objected to that program on the grounds that it was not

adequately preparing Gwendolyn to achieve her long-term goal of obtaining employment in a

commercial baking/cooking setting. More specifically, Gwendolyn’s parents felt that Nashoba’s

transitions program lacked commercial cooking equipment, staff with the culinary expertise, and

did not provide her the opportunity to practice in a large-scale food preparation and baking

environment. Instead, Gwendolyn had been placed in the same job sites for three years doing

mundane and monotonous tasks that were not improving her baking/cooking skills.

Gwendolyn’s parents took the position that she should be placed in the LABBB Collaborative

and sought approval from Nashoba to permit them to tour the LABBB Collaborative facilities

and engage in talks with LABBB Collaborative personnel about Gwendolyn being placed in that

program.11 Nashoba, on the other hand, asserts that at all times, it provided Gwendolyn with

appropriate services which meet IDEA’s requirements. While the program did not expose

Gwendolyn to a commercial baking setting, it did provide her with the skills in “interpersonal

relations,” workplace behavior, self-regulation, and independences that would help her succeed

in any employment situation.12 Additionally, the program did expose her to food preparation and



        11
             Apparently, the LABBB Collaborative took the position that it needed approval from Nashoba to engage
with Gwendolyn and her parents. Whether Nashoba’s cooperation was legally required for the LABBB
Collaborative to engage with Gwendolyn and her parents and whether Nashoba committed procedural violations in
connection therewith, thus entitling Gwendolyn to compensatory services, are issues that are outside the scope of
Plaintiff’s motion for injunctive relief.
          12
             Nashoba emphasized the improvement of such “soft skills” in Gwendolyn’s IEP given that her
disabilities affected her ability to communicate, learn and interact socially, which lead to problems in the
employment context. More specifically, Gwendolyn struggles when asked to perform tasks she doesn’t like, with
accepting criticism or feedback and making rude comments to others—all of which hinder her ability to work as part
of a team. The IEP put in place by Nashoba was intended to address these issues.

                                                       19
baking. When Nashoba refused to place Gwendolyn in the LABBB Collaborative, her parents

filed a hearing request with the BSEA.

       In a detailed, thoughtful, and comprehensive opinion, the BSEA hearing officer rejected

Gwendolyn’s parents’ contention that the IEPs and placement provided by Nashoba were

inappropriate and further rejected their contention that procedural irregularities by Nashoba and

the LABBB Collaborative entitled Gwendolyn to compensatory services. At the same time, the

hearing officer concluded that Gwendolyn was entitled to “a comprehensive transitional

evaluation … which shall include a thorough assessment of [her] current vocational skills, needs

and interests, particularly in her preferred field of cooking and baking.” Limiting my ruling to

the issues raised by the Plaintiff’s motion for preliminary injunction, I find that the BSEA

Decision ordering a comprehensive transitional evaluation of Gwendolyn must be upheld.

Unfortunately, the hearing officer left it to Nashoba and Gwendolyn’s parents to “collaborate” to

arrange the evaluation, which is to be “conducted by a mutually-agreed-out of district entity.”

This is unfortunate because since the BSEA decision was issued on May 17, 2019, the parties

have been unable to reach agreement as to the entity which is to conduct the evaluation. Before

turning to that issue, I will address the parties’ divergent viewpoints regarding how I should

make that decision.

       The Plaintiff seemingly takes the position that the Court should simply review the

evidence and determine independently whether to have Gwendolyn evaluated by the LABBB

Collaborative or Nashoba’s choice, Easter Seals and Seven Hills. Moreover, she argues that

Nashoba has acted in bad faith and dragged out these proceedings and therefore, in essence,

forfeited the right to contest that the LABBB Collaborative is the appropriate entity to conduct


                                                20
the evaluation. Nashoba, on the other hand, has a different view as to the standard this Court

should apply in making its determination. Nashoba asserts that under the governing law,

Gwendolyn’s evaluation, which was required every three (3) years was not due until the fall of

2018. In November of 2018, Nashoba sought Gwen/s parents’ consent to conduct the evaluation,

but no record of consent exists. During that time period, the parties were in the midst of

negotiating a potential transfer to an out-of-district school and therefore, no evaluation was

conducted. Nashoba asserts that under the statutory scheme, if the public agency (Nashoba)

believes that the evaluation is necessary, and the parent refuses consent, the agency may, but is

not required to, pursue the evaluation utilizing the IDEA’s consent override procedures.

According to Nashoba, there is no state law authority that permits parents to override a public

agency’s decision to conduct an evaluation. Therefore, Nashoba argues, regardless of whether

the BSEA decision is stayed or overturned. it will have the unilateral authority to conduct the

evaluation in accordance with federal law and override the parents’ refusal to consent. For the

following reasons Nashoba further argues that the outcome should be the same even if the Court

enforces the BSEA Decision regarding the evaluation.

       Nashoba points out that the only relief sought by the Plaintiff in her motion is that the

Court order that the evaluation be conducted only at the LABBB Collaborative, and that the

evaluation focus primarily on vocational skills in cooking and baking. In support of its

contention that it should choose the evaluator, Nashoba asserts that through research and

investigation it has determined that the LABBB Collaborative is an inappropriate venue for the

evaluation and has proposed that two other qualified entities, Easter Seals and Seven Hills,

would be better suited for the skills enumerated in Gwendolyn’s IEP that must be evaluated.


                                                 21
Moreover, Nashoba points out, the BSEA Decision does not require that the parties mutually

agree, only that the parties “collaborate.” Since the BSEA Decision does not elaborate as what

should happen if the parties cannot agree and since they have reached an impasse, Nashoba

argues that under federal law they have the right to override the parents’ refusal to consent.

Therefore, argues Nashoba, it must be given the right to determine the evaluating entity.

       After reading the parties’ submissions and after asking for additional briefing on the

standard of review, and reviewing the applicable law cited by them, I remain somewhat unsure

as to the appropriate standard which I should apply to determine which entity should conduct

Gwendolyn’s evaluation. Under the circumstances, I find that the best and fairest course of

action is simply to choose that entity which will best fulfill the ruling made by the BSEA hearing

officer and assist Gwendolyn in her future endeavors, which should be the crux of everyone’s

concern.

  The Comprehensive Transitional Evaluation shall be conducted by the LABBB Collaborative

           Factual Findings Regarding The Parties’ Proposed Transitional Evaluations

       Plaintiff proposes that Gwendolyn’s transitional evaluation take place at the LABBB

Collaborative. Nashoba proposes that the transitional evaluation be performed by Easter Seals,

which would administer a transition evaluation of Gwendolyn and Seven Hills which would

administer a vocational assessment with particular emphasis on culinary skills.

                                    The LABBB Collaborative

       James Kelly (“Kelly”), high school program director for the LABBB Collaborative

testified at the PI hearing about how the program would conduct a transitional evaluation of

Gwendolyn. The LABBB Collaborative performs up to 50 to 70 comprehensive transitional


                                                 22
evaluations annually for special education students. A “handful” of such evaluations every year

are for students who have expressed a desire for specialization within the transitional assessment,

for example, a vocational component focusing on the culinary arts such as Gwendolyn has

specified in this case. As part of the evaluation, the LABBB Collaborative performs several

tests, including interest inventory, skill set and academic testing. Situational assessments are

done in the environment of a student’s particular vocational specialty or interest. Additionally,

assessments are done by the family, staff and the student.

        Gwendolyn has met with staff members of the LABBB Collaborative and Kelly believes

that they possesses a fair understanding of Gwendolyn’s vocational needs and transitional goals.

Part of Gwendolyn’s transitional evaluation would take place at Corporate Chef which is a work

site including a commercial kitchen that LABBB Collaborative has an arrangement with and

utilizes daily. An LABBB Collaborative transitional counselor would oversee this part of the

assessment which would evaluate Gwendolyn as she worked in the kitchen directly with that

staff member as well as Corporate Chef staff. 13 More specifically, Gwendolyn would be

observed engaging in a “multitude of tasks” in a commercial kitchen which has industrialized

size ovens, stoves, mixers, cleaning areas and working areas. Corporate Chef prepares the food

to serve throughout the day in a cafeteria/restaurant setting to employees of several businesses

with nearby facilities. Corporate Chef also prepares food for special events held outside the

main dining area. Both the LABBB Collaborative counselor and the Corporate Chef staff would

provide feedback about Gwendolyn. Kelly believes that Gwendolyn would benefit from being



        13
           LABBB Collaborative counselors and staff are professionals employed by the program who generally
have a Masters Degree in special education or vocational training and/or a counseling background. Kelly was not
aware of the background or training of the Corporate Chef staff.

                                                       23
assessed in such an environment because Corporate Chef’s kitchen replicates what one would

expect to find in a typical commercial baking/cooking setting, including working with peers and

staff members. The vocational assessment would address employability in the field of

commercial baking and cooking. Such an assessment would include an evaluation of

Gwendolyn’s social skills, job preparedness, work readiness, worker traits, worker ethics, social

navigation skills, social problem solving, self-advocacy within the work environment skills, and

how she communicates with colleagues. The LABBB Collaborative has experience in finding

employment for special education students. However, student placement is not a “mission” of

the LABBB Collaborative, that is, it is not a goal for the program to assist transitional students in

obtaining employment.

       Kelly represented that conducting the evaluation of Gwendolyn should take no more than

a few days with the observation of her at the Corporate Chef facility taking no more than two

academic length days and would cost about $1,500. It would take the LABBB Collaborative

approximately a week or two to prepare a written report of its transitional evaluation of

Gwendolyn. The report would identify types of jobs which Gwendolyn would be best suited for

which could include specializations or vocations outside of the culinary field.

       The LABBB Collaborative is currently developing a program for students over the age of

twenty-two focused on developing overall independent living skills, but as of this date, nothing is

in place. It is not clear whether that program will at some point offer programs in the culinary

field, or the extent to which that program will have vocational component to it.

                                   Seven Hills and Easter Seals




                                                 24
       Nashoba has proposed that the transitional evaluation of Gwendolyn be conducted by two

entities: Easter Seals and Seven Hills. Easter Seals would conduct a transitional assessment of

Gwendolyn while Seven Hills would conduct a vocational assessment—the vocational

assessment would focus on the culinary field.

       Easter Seals will identify Gwendolyn’s abilities, interests, capabilities, strengths, needs,

potentials and behaviors within the areas of person/social functional/academic,

community/independent, employment and employability areas. Additionally, Easter Seals will

assess Gwendolyn’s: (1) self-determination in terms of her self-awareness, decision-making

skills, disability identity, and self-advocacy skills; (2) determination of her career development

to find out where she stands in terms of career awareness, orientation, exploration, preparation,

placement, or growth/maintenance; and (3) ability to live independently by assessing her

knowledge of independent living tasks, experience with community tasks, and financial

management. Easter Seals will conduct the transitional assessment at NRHS.

       Seven Hills will provide a functional assessment of Gwendolyn in the culinary field

which is designed to prepare participants for a variety of food-related jobs in the community.

Seven Hills will conduct the assessment at the Nashoba transitions program in the on-site

kitchen, which is the same kitchen Gwendolyn has used in the past. Seven Hills chose this

location because Gwendolyn is familiar with the set-up, that is, she knows the location of the

ingredients, baking tools and other equipment and is familiar with how to operate such

equipment. Because of Gwendolyn’s familiarity with the setting, in theory, Seven Hills will be

better able to assess her culinary skills. As part of its assessment, Seven Hills will make




                                                 25
recommendations to Gwendolyn to assist her in developing and fostering core skills and

vocational attributes necessary for social and vocational independence.

       It will take about twelve hours for Easter Seals and Seven Hills combined to conduct the

vocational/transitional assessments. Generally, each assessment takes about three hours and it

takes another three-four hours to write up the report. As part of their assessments, Seven Hills

and Easter Seals will transition planning to help Gwendolyn prepare to enter post-school

environments. Additionally, both Easter Seals and Seven Hills provide services to students over

the age of twenty-two years old and provide work to learn and job training opportunities to assist

with post-graduation planning.

                                             Analysis

       Based on the record before me, it is my observation that the failure to reach a final

settlement which would have permitted Gwendolyn to attend the LABBB Collaborative in Fall

2018 cannot, as Plaintiff contends, be placed solely on Nashoba. Additionally, both parties must

shoulder the blame for the current impasses regarding the completion of the transitional evaluation.

Contrary to what Plaintiff’s attorney (Gwendolyn’s father) said at the hearing, it is more than

evident that Plaintiff’s position that the only entity that she finds acceptable to conduct

Gwendolyn’s transitional evaluation is the LABBB Collaborative. Nashoba has also dug in its

heels and has refused to approve sending Gwendolyn to the LABBB Collaborative for evaluation

despite the fact that it will cost roughly the same or less to have the LABBB Collaborative conduct

the evaluation than to have it conducted by Easter Seals and Seven Hills. Nashoba’s reasoning,

that Easter Seals and Seven Hills will provide a more comprehensive vocational evaluation, and

that these entities provide placement services has considerable merit. However, Nashoba’s


                                                26
contention that the evaluation take place in an environment with which Gwendolyn is more

familiar rather than a setting akin to a commercial kitchen is, in the context of this case is

disingenuous and undermines their choice of Easter Seals/Seven Hills as the most appropriate

entities to evaluate Gwendolyn in her chosen field of commercial backing. That being said, I do

not find that Nashoba has been acting in bad faith. On the contrary, having reviewed both parties’

proposals, I find that evaluations proposed by Easter Seals and Seven Hills would meet many of

the requisite criteria and would be more suitable in some areas than the LABBB Collaborative

evaluation in that it would provide a more comprehensive assessment of Gwendolyn’s overall

vocational skills. and would be better able to assist Gwendolyn in finding future employment. The

LABBB Collaborative, on the other hand, appears much more focused on evaluating Gwendolyn’s

cooking skills and it is unclear how much assistance it will give Gwendolyn in finding future

employment. Although it is a close call, in upholding the BSEA Decision, I cannot ignore that the

BSEA hearing officer ordered that Gwendolyn undergo a comprehensive updated transitional

evaluation with an emphasis on assessment of her vocational skills. While not explicit, reading the

BSEA Decision as a whole, it is reasonable to infer that it requires that the evaluation focus

primarily on her skills and instructional need in the field of cooking and baking. On this record,

the LABBB Collaborative is the by far the superior entity to conduct such an evaluation given that

the evaluation will be conducted in a commercial baking/cooking setting. For that reason, I am

ordering that Gwendolyn’s comprehensive transitional evaluation be conducted at the LABBB

Collaborative. I want to make clear, however, that had Easter Seals and Seven Hills proposed

conducting the evaluation in a commercial kitchen setting, I would have ruled differently.

                 Injunctive Relief is Warranted; Terms Of Preliminary Injunction


                                                27
       There can be no dispute that Plaintiff is likely to succeed on the merits of her claim that

she is entitled to a comprehensive transitional evaluation: Nashoba acknowledges the same and it

was ordered by the BSEA hearing officer. I find that Gwendolyn will be irreparably harmed if

the evaluation is not conducted and done so forthwith. I further find that the balance of equities

tips in Plaintiff’s favor, and that an injunction is in the public interest. Accordingly, an injunction

shall enter as follows:

       The parties shall arrange for a comprehensive transitional evaluation of Gwendolyn

conducted at the LABBB Collaborative at the earliest possible date. Nashoba shall bear the

expense of the evaluation, including transportation costs.

                                              Security

       This Court’s rules of procedure provide in relevant part that “[t]he court may issue a

preliminary injunction or a temporary restraining order only if the movant gives security in an

amount that the court considers proper to pay the costs and damages sustained by any party

found to have been wrongfully enjoined or restrained.” Fed.R.Civ.P. 65(c). Therefore, Plaintiff

shall post a bond or cashier’s check in the amount of $2,500 to cover the costs and damages, if

any, sustained by any Defendant if found to have been wrongfully enjoined or restrained.




                                                  28
                                          Conclusion

       Plaintiff’s Motion For A Preliminary Injunction Enforcing An Order Of The Bureau

Special Education Appeals Against Defendant Nashoba Regional School District (Docket No. 4)

\is granted, as provided in this Order.




       SO ORDERED




                                                               /s/ Timothy S. Hillman
                                                               TIMOTHY S. HILLMAN
                                                               DISTRICT JUDGE




                                             29
